Citation Nr: 0021022	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  94-43 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for retinitis pigmentosa.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his father


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from June 1989 to May 1991.

This appeal comes before the Board of Veterans' Appeals 
(Board) from September 1992 and July 1994 rating decisions of 
the RO.  The veteran testified at a hearing before a hearing 
officer at the RO in October 1993. 

In January 2000, the Board requested a medical specialist's 
opinion from the Veterans Health Administration (VHA).  That 
opinion was received in April 2000.


FINDING OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  Retinitis pigmentosa first became manifest during the 
veteran's period of active military service.


CONCLUSION OF LAW

The veteran's retinitis pigmentosa is due to disease or 
injury which was incurred in service.  38 U.S.C.A. § 1110, 
1131, 1111, 1137, 5107, 7104 (West 1991 & Supp 2000); 
38 C.F.R. §§ 3.303, 3.304(b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  All relevant facts have been properly 
developed, and no further assistance is required to comply 
with the duty to assist as mandated by 38 U.S.C.A. § 5107(a).

A careful review of the service medical records shows that 
the report of the enlistment examination included a normal 
clinical evaluation of the eyes.  The veteran's visual acuity 
was measured as distant vision of 20/50 on the right and 
20/40 on the left, corrected to 20/30 for each eye.  Near 
vision was 20/25 for the right eye, corrected to 20/25 and 
20/30 for the left eye, corrected to 20/30.  

The veteran first complained of decreased visual acuity in 
March 1990 and was diagnosed as having bilateral retinitis 
pigmentosa in September 1990.  The report of an October 1990 
Medical Evaluation Board confirmed that diagnosis, but made 
no comment on etiology.  It was noted that past medical 
history and review of systems was otherwise noncontributory.  

A September 1991 VA examination report noted a one year 
history of retinitis pigmentosa, which was diagnosed during 
active service in the Navy.  VA examination reports dated in 
May 1993, September 1997 and August 1998 did not indicate 
when the veteran's retinitis pigmentosa had its onset.  A 
January 1999 opinion of a VA physician indicated the 
veteran's retinitis pigmentosa was currently quite extensive, 
but that it was impossible for him to state accurately when 
it had its onset.  

In January 2000, the Board requested a medical expert's 
opinion from VHA.  This opinion was received from a VA 
specialist in April 2000.  It was noted that retinitis 
pigmentosa was an inherited progressive retinal degeneration 
which could present any time within the first four decades of 
life.  It was concluded that it could have been equally as 
likely that the veteran's retinitis pigmentosa existed prior 
to service as it could have began in clinical expression 
during service or even after military service.  The expert 
also indicated that military service most likely had no 
effect on the course of the disability.  

Service connection may be granted for a disability resulting 
from a disease or injury which was incurred or aggravated 
during active duty. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  When disease is shown as chronic in service, or 
within a presumptive period so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date are service connected 
unless clearly attributable to intercurrent causes.  38 
C.F.R. § 3.303(b).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  38 U.S.C.A. 
§§ 1111, 1137; 38 C.F.R § 3.304(b).  This presumption may be 
rebutted by clear and unmistakable evidence demonstrating 
that the injury or disease preexisted service.  38 C.F.R § 
3.304(b).

Retinitis pigmentosa, though a congenital or hereditary 
disease, can be service connected if it is shown that the 
disease was first manifested during active military service.  
See VAOPGCPREC 67-90 (July 18, 1990).  The mere genetic or 
familial predisposition to develop the symptoms, even if the 
individual is almost certain to the develop the condition at 
sometime in his life, does not constitute having the disease.  
Only when symptomatology and/or an active disease process 
exist can a claimant be said to have developed the disease.  
Thus, if a claimant has a congenital or hereditary 
predisposition to retinitis pigmentosa prior to service, but 
no manifestations, and he later manifests the disease during 
active military service, service connection may be granted.  
Id.

The Board concludes that service connection for retinitis 
pigmentosa is warranted.  The evidence of record shows that 
the first diagnosis of retinitis pigmentosa was during active 
service, and there is no evidence showing that the condition 
pre-existed service.  The opinion of the VHA expert does not 
in any way contradict the evidence showing the onset during 
service.  As such, the Board finds that the veteran's claim 
must be granted. 




ORDER

Service connection for retinitis pigmentosa is granted.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals



 

